El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
Como en este caso,la apelación se establece contra una sentencia dictada después de declararse con lugar uua ex-cepción previa a la demanda, resumiremos los’ hechos esen-ciales de esta última. Los demandantes son los herederos mayores de edad de Enrique Amy .Pareño, pero tratan de reivindicar cierta finca descrita en la demanda que hereda-ron de su madre. Los demandados están en posesión de la referida finca como herederos de Eugenio Marcelino Yerges. En el año 1886, Amy debía a Verges la suma de $6,000 y eu pago aparente de esa deuda Amy por escritura pública vendió a Yerges una finca rústica denominada “Aguama-nil.” Esta no es la finca objeto de este pleito. El alegado-traspaso de “Aguamanil” si bien representa ser una venta, fué meramente la garantía de la deuda de $6,000, como lo comprueba un documento privado que se transcribe en la de-manda, en el cual Verges no sólo reconoce que está en. pose-sión de la propiedad como garantía de la deuda, sino que-también da instrucciones a sus albaceas de traspasarla a la esposa de Amy al verificarse el pago de la cantidad que en-tonces Amy debía a Verges. La anterior indicación res-*373pecto a la finca “Aguamanil” no es importante en sus por-menores para la resolución del caso, pero forma parte de los antecedentes. Sería bastante con decir que Amy tras-pasó nna propiedad absoluta en forma a Verges, pero en rea-lidad como garantía de nna denda y entonces snbstitnyó, o trató de substituir dicba finca por otra propiedad.
“ Aguamanil ” fue traspasada nuevamente a Amy y éste hizo el traspaso sustituido absoluto en su forma, pero a la vez en garantía de la deuda la cual es objeto de estos pro-cedimientos. El día 12 de marzo de 1895, por escritura pú-blica Amy aparecía vendiendo a Verges la finca reclamada ahora por los demandantes. La propiedad en esa fecha per-tenecía indiscutiblemente a los demandantes por herencia de su madre, hecho que era bien conocido del causante de los demandados como se indica en la demanda. De acuerdo entonces con su anterior contrato con Verges, Amy como padre de los demandantes compareció ante una corte com-petente solicitando por motivos de utilidad y necesidad au-torización judicial para vender la indicada finca. Su peti-ción se fundaba en hechos que se relacionan con la deuda de Verges. Otra vez, según se transcribe en la demanda, se hizo un contrato privado en el cual Amy y Verges con-vinieron en que el traspaso no era una venta sino una mera garantía de la deuda.
Pasa entonces la demanda a hacer constar la agrupación de la finca, el disfrute continuado de ella por los demanda-dos, que los demandantes nunca ratificaron o consintieron la venta o traspaso de dicha propiedad y que jamás recibieron ninguna parte del precio de venta de- la propiedad.
Ninguna consideración para el alegado traspaso de marzo 12 de 1895 medió entre el causante de los demandados y los dueños de la finca, menores entonces. La cancelación o ga-rantía de la deuda que existía de Amy para con Verges no era una causa que se transmitía a los demandantes. Sólo podía existir color de causa por razón de la manifestación expresa hecha en dicha escritura en la cual se consigna una *374causa, pero los mismos demandados niegan cualquier inten-ción de confiar en esta falsa declaración. Fundan uno de sus principales argumentos' en el artículo 1243 del Código Civil, el cual dispone que la expresión de una causa falsa en un contrato dará lugar a la nulidad si no se probase que estaba fundada en otra verdadera y lícita. En otras pala-bras, los demandados sostienen en efecto, que la extinción o garantía de la deuda pendiente de Amy para con Verges fue la verdadera causa.
Se hacen citas de varias autoridades y en primer lugar del caso de Amy v. Amy, 15 D.P.R. 415. En ese caso, sin embargo, existió meramente una expresión falsa. La pro-piedad pertenecía a la persona que la traspasaba y la causa se trasmitió a ella. No bubo duda en ninguno de los ca-sos citados del pretendido traspaso de una finca que per-tenece a una persona debido a una causa que se transmite a otro. En su capacidad representativa como padre de los demandantes el referido Amy sólo tenía derecho a vender la indicada finca por una causa que pasa a sus hijos o a él mismo como su representante. El no tenía derecho a vender la propiedad por una causa que se admite se transmitió a él exclusiva y personalmente. No dudamos de la actual buena fe de Amy o Verges, pero cuando Amy obtuvo au-torización judicial para la venta de la propiedad a fines’de utilidad y necesidad y entonces la traspasó en garantía de una deuda suya, se engañó a la corte y se perpetró un fraude contra los herederos menores.
La pretendida transacción en el año 1895 podida denomi-narse una novación frustrada. El artículo 1175 del Código Civil prescribe lo siguiente:
“Art. 1175. — Cuando la obligación principal se extinga por efecto de la novación, sólo podrán subsistir las obligaciones acceso-rias en cuanto ■ aprovechen a terceros que no hubiesen prestado su consentimiento. ’ ’
Amy no podía, en su capacidad representativa, cancelar la obligación principal o sea su misma deuda mediante un *375traspaso ele la finca de sus hijos que no obtuvieron ningún beneficio. La corte de distrito declaró que era válido el con-trato y a la vez que la acción para sn nulidad había pres-crito. El contrato era inexistente y todos los hechos que constituyen sn absoluta nulidad eran conocidos de todas las partes.
Por tanto, aunque a esta acción se titula de nulidad y reivindicación, los derechos de los demandantes no dependen de una declaración judicial de dicha nulidad; pero la reivin-dicación procede de igual modo que si no se hubiera cele-brado el contrato de 1895, y deben desestimarse las varias alegaciones de prescripción contenidas en la excepción previa. No fue alegada la prescripción extraordinaria y no procede, y no podía surgir la prescripción adquisitiva toda vez que no se fundaba en un justo título ni en la buena fe en el sentido legal.
Debe revocarse la sentencia, desestimarse la resolución declarando con lugar la excepción previa a la demanda, y devolverse el caso para ulteriores procedimientos no incompatibles con esta opinión.